PER CURIAM.
Affirmed. Mulvey v. State, 41 So.2d 156 (Fla.1949); Myers v. State, 499 So.2d 895 (Fla. 1st DCA 1986). This case presents the same question certified in Bellinger v. State, 513 So.2d 732 (Fla. 3d DCA 1987), Reid v. State, 512 So.2d 1161 (Fla. 3d DCA 1987), and Condiles v. State, 512 So.2d 331 (Fla. 3d DCA 1987).
Accordingly, we certify the following question to the Florida supreme court so that this case may be paired for review with Bellinger, Reid, Condiles, Hoefert v. State, 509 So.2d 1090 (Fla. 2d DCA 1987), Winters v. State, 500 So.2d 303 (Fla. 2d DCA 1986) and Myers:
IS USE OF THE HABITUAL OFFENDER STATUTE TO EXCEED THE STATUTORILY PRESCRIBED MAXIMUM SENTENCE FOR THE OFFENSE PRECLUDED WHERE THE SENTENCE IMPOSED DOES NOT EXCEED THE RECOMMENDED GUIDELINE SENTENCE?
Affirmed and certified.